Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1 line 5, “wherein ranges of wind speed of a fan and rotation angle of a deflector are defined” should read “deflector rotation angle” because that is how it is referred to in claim 1 line 6. Additionally, “a deflector” is introduced in claim 1 line 6, so this amendment avoids introducing “a deflector” twice.
In claim 1 line 8, “the hull of the vessel” should read “a hull of the vessel” because this term lacks antecedent basis.
In claim 1 line 15, “the size of 3 to 8 mm” should read “a size of 3 to 8 mm” because this term lacks antecedent basis.
In claim 1 line 17, “Mesh module” should read “mesh module” because the capitalization is inappropriate.
In claim 1 line 19, “the hydraulic diameter” should read “a hydraulic diameter” because this term lacks antecedent basis.
In claim 1 lines 25-26, “CD is the drag coefficient of particle group” should read “CD is a drag coefficient of a particle group” because these terms lack antecedent basis.
In claim 1 line 27, “the volume fraction of gas” should read “a volume fraction of gas” because the term lacks antecedent basis.
In claim 1 line 34 “to ensure the stability of iterative calculation of the system,” should read “to ensure stability of iterative calculation of the system”.
In claim 1 line 35, “the Rayleigh time step” should read “a Rayleigh time step”.
In claim 1 lines 43-44, “a distribution of the material particles” should read “a distribution of material particles” because the term lacks antecedent basis.
In claim 1 line 45-47, “the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2)” should read “a mathematical equation between a given rotation angle (θ) of the deflector, a given wind speed (F) and a given hull swing angle (ω) is also established in Formula (2)” because these terms lack antecedent basis. Note the “rotation angle” and “wind speed” that were introduced in claim 1 line 5 are referring to ranges of each term rather than a particular mathematical relationship, as in claim 1 line 45-47.
In claim 1 line 47, “the actual distribution of the material” should read “an actual distribution of the material” because this term lacks antecedent basis.
In claim 1 line 51, “f is the wind speed,” should read “F is the wind speed,”, capitalized because lowercase f was already labeled as friction force in claim 1 line 50.
In claim 1 line 52 “θ is the rotation angle of the deflector” should read “θ is the rotation angle of the deflector;” with some form of punctuation to indicate the end of step 7).
In claim 1 line 54-55, “the swinging hull” should read “a swinging hull” because this term lacks antecedent basis.
In claim 5 line 2, “the materials” should read “the material” to properly refer back to the material of claim 1 line 47.
In claim 5 line 4, “the comparison” should read “a comparison” because this term lacks antecedent basis.
In claim 5 line 7, “the materials” should read “the material” to properly refer back to the material of claim 1 line 47.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“mesh module” in claim 1 line 14 and claim 1 line 17. Under (A), the limitation uses the generic placeholder “module”; under (B), the limitation uses functional language, written in passive voice, “a mesh division is conducted” in claim 1 line 14 and “mesh file generated” in claim 1 line 17; and under (C), the limitation is not modified by sufficient structural language to perform the claimed function. Therefore, this limitation will be interpreted under 35 U.S.C. 112(f). Because the specification does not provide a description of the structural limitations required for a “module”, a 35 U.S.C. 112(b) rejection is necessary below.
“programmable logic control system” in claim 6 line 9. Under (A), the limitation uses the generic placeholder “system”; under (B), the limitation uses the functional language “an automatic response … is achieved through…”; and under (C), the limitation is not modified by sufficient structural language to perform the limitation. Although the claim contains sensors, the sensors cannot perform the achieved response without being connected to a some form of processor and/or actuator. The specification provides support for this limitation by including a “programmable controller” and further using the term “PLC” which is short for “programmable logic controller”. Therefore, the “programmable logic control system” of claim 6 line 9 will be interpreted to include either a “programmable controller” or a “PLC”, which are structural elements sufficient to perform the claimed “automatic response” that “is achieved”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The limitations “a discrete unit” in claim 1 line 38 and “the discrete unit” in claim 1 line 39 were also considered for 35 U.S.C 112(f) interpretation. Under (A), “unit” is a generic placeholder; however, under (B), there is no functional language tied to the “discrete unit”. Therefore, a 35 U.S.C. 112(f) interpretation was deemed inappropriate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claims 1-10, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The claim is drafted as a system claim, but contains no structural elements and is only configured to perform method steps. Because the statutory class is in question, restructuring the passive voice limitations into active limitations is difficult. Each step appears to be a sentence, with the word “wherein” prepended to the clause and periods are replaced by commas. All clauses are written in passive voice, which requires restructuring the claim during claim interpretation. For example, in the limitation:
“1) define and calculate boundary parameters of a system model, wherein ranges of wind speed of a fan and rotation angle of a deflector are defined,”
(Claim 1 lines 4-6). The second clause has been amended to repurpose the limitation as a wherein clause. As amended, the phrase “wherein ranges of wind speed” is not modifying a limitation of the prior clause, so this may be a new limitation. However, the verb “are defined” is similar to the phrase “define and calculated”. Thus, the claim may be interpreted as a first limitation with a second limitation modifying the first limitation. To fully illustrate the point, here are two ways the claim could be amended to more clearly define the scope of the claim.
“1) define and calculate boundary parameters of a system model, wherein the define and calculate further comprises defining ranges for a wind speed of a fan and a deflector rotation angle,”
Alternatively, the claim may be interpreted as two separate limitations:
“1) define and calculate boundary parameters of a system model; define ranges for a wind speed of a fan and a deflector rotation angle,”
Both interpretations are valid. Thus, the public is not on notice of whether the scope of the claim requires one step with further limitations (first interpretation) or two steps (second interpretation), and this claim is indefinite.

With respect to claim 1, the term “running smoothly” in claim 1 line 8 is a relative term which renders the claim indefinite. The term “smoothly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, the limitation “a minimum rotation angle of a guide plate is 0° when the vessel is running smoothly” is indefinite.

Claim 1 contains the trademark/trade name “AutoCAD” in claim 1 line 14 and “Ansys Workbench” in claim 1 line 15. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular software modules to perform certain tasks and, accordingly, the identification/description is indefinite.

In claim 1 line 14 and claim 1 line 17, the claim limitation “mesh module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim (such as a processor, CPU, or similar hardware device). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 1 lines 16-18, the limitation “a mesh file generated by the Mesh module is imported into a computational fluid dynamics (CFD)” is rejected under 35 U.S.C. 112(b) for not conforming to an accepted meaning of CFD. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computational fluid dynamics (CFD)” in claim 1 is used by the claim to mean “a part of a simulation that solves fluid flow problems using CFD” (see Specification [page 3 paragraph 2 lines 1-2]) while the accepted meaning is “a numerical method for solving problems involving fluid flow.” The limitation as written is similar to claiming “importing the mesh file into a way of solving fluid flow problems”. The term is indefinite because the specification does not clearly redefine the term, and the term as used does not make sense under its plain meaning.
For purposes of examination the limitation will be interpreted as “a mesh file generated by the mesh module is imported into a computational fluid dynamics (CFD) part of a simulation”.

In claim 1 lines 19-20, the limitation “the airflow field is analyzed via the COUPLED method,” is rejected under 35 U.S.C. 112(b) for not conforming to an accepted meaning of COUPLED. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “COUPLED method” in claim 1 is used by the claim to mean “a coupled CFD-DEM simulation,” (see Specification [page 3 paragraph 2 lines 1-2]), while the accepted meaning is “join or link two methods”. The limitation as written is indefinite because the specification does not clearly redefine the term, and the term as used does not make sense under its plain meaning.
For purposes of examination, the limitation will be interpreted as  “the airflow field is analyzed via a coupled CFD-DEM method,” 

In claim 1 line 21, the limitation “wherein the airflow field dynamics models are shown as the follows:” is rejected under 35 U.S.C. 112(b) for lacking antecedent basis. The term “models” has not been introduced, and because of the poor grammar “are shown as the follows:”, it is unclear how the limitation is incorporated with the rest of the claim.
	For purposes of examination, the limitation will be interpreted as: “wherein the coupled CFD-DEM method comprises airflow field dynamics models 

Claim 1 contains the trademark/trade name “EDEM” in claim 1 lines 30 and claim 1 line 31. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular software modules to perform certain tasks and, accordingly, the identification/description is indefinite.

	The limitation, “by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method;” in claim 1 line 36 is rejected as indefinite because it is unclear whether the limitation is referring to the same limitation as the “COUPLED method” of claim 1 line 20.
	For purposes of examination, the limitation will be interpreted as “by [[a]] the coupled CFD-DEM (computational fluid dynamics and discrete element method) method;”.

In claim 1 lines 38-39, the limitation “a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model,” is rejected under 35 U.S.C. 112(b) for not conforming to an accepted meaning of computational fluid dynamics. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “computational fluid dynamics” and “discrete unit” in claim 1 are used by the claim to mean “a CFD part of the simulation” and “a discrete element method part of the simulation” (see Specification [page 3 paragraph 2 lines 1-2]) while the accepted meaning of CFD is a “numerical method for solving fluid flow problems” and the accepted meaning of discrete unit is simply a “non-continuous” part/unit of anything. The term is indefinite because the specification does not clearly redefine the term, and the term as used does not make sense under its plain meaning.
For purposes of examination the limitation will be interpreted as “a Hertz-Mindlin non-slip model is used as a contact model of a discrete element method part of the simulation, the computational fluid dynamics part of the simulation and the discrete element method part of the simulation are coupled by a Lagrangian model,”

In claim 1 lines 40-41, “under the different deflector angles and wind speeds,” lacks antecedent basis as written. However, the limitation likely is referencing the “ranges” defined in claim 1 line 5.
For purposes of examination, the limitation will be interpreted as “under the different deflector angles and wind speeds of the ranges,”.

In claim 1 lines 41-55, the term “optimize” or “optimized” is used four times at line 41, line 43, line 47, and lien 53. Each time optimize is used in conjunction with a term lacking antecedent basis, which could be fixed simply by changing the “the” to an “a”. However, these terms are likely referring to optimizing the same elements in a sequence, so further interpretation is required.
In claim 1 line 41, the limitation “to optimize the processing parameters; and” lacks antecedent basis as written because the processing parameters have not been introduced. The limitation is likely referring back to the deflector rotation angle and wind speed, but could be referring to additional processing parameters such as coefficients. Deflector rotation angle and wind speed are referred to as conditions later in claim 1 line 47 and in claim 5 line 4.
For purposes of examination, the limitation will be interpreted as “to optimize 

In claim 1 line 42, the limitation “verify accuracy and practicality of model,” is indefinite for failing to identify which model. The “model” does not have an article, but clearly is referring to a prior described model. This model could be the “system model” of claim 1 lines 4-5, the “3D model” of claim 1 line 12, the “standard k-ε model” of claim 1 line 18, the “material particle model” of claim 1 line 29, the “Mindlin non-slip model” of claim 1 line 38, or “Lagrangian model” of claim 1 line 39.
For purposes of examination, the limitation will be interpreted as “verify accuracy and practicality of the system model,”.

In claim 1 line 42-43, the limitation “wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized” is grammatically incorrect enough to be unclear and therefore indefinite. As an initial matter, Examiner must interpret the “are optimized” as part of the previous “optimize” on claim 1 line 41. Examiner must further interpret the antecedent basis for “the rotation angle of the deflect and wind speed”. Finally, “against materials accumulation” seems to be an intended results of the optimization, but is oddly placed.
For purposes of examination, the limitation will be interpreted as “wherein conditions of rotation angle and wind speed against materials accumulation”. 

In claim 1 line 47, the limitation "the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model" has multiple antecedent basis issues. The term “the actual distribution” has not yet been introduced. The limitation reworded in active voice “conducting an actual distribution” does not make sense by itself. However, the “conducting” could be interpreted in light of the specification as “conducting an actual processing process” (Specification [page 2 paragraph 1 line 22]). The term “the material” has not been introduced. The term “the optimized conditions” had not been introduced, but the interpretation adding “conditions” to claim 1 line 42-43 may cure this deficiency. Lastly, although “the model” has been introduced, because “model” is used in the context of various different models throughout the claim (see the 112(b) rejection for claim 1 line 42 above), shortening the term to simply “model” is indefinite.
For purposes of examination, the limitation will be interpreted as "an actual distribution of a material under the optimized conditions is conducted to verify the accuracy of the system model".

In claim 1 lines 53-55, the last limitation of “8) optimize the rotation angle of the deflector and wind speed to equally distribute the material particles, whereby the uniform and fast drying of the seafood materials in the swinging hull are achieved.” has multiple antecedent basis issues. Unlike the previous limitations, the limitation is referring to an actual processing process (see Specification [page 2 paragraph 1 line 22]). These “actual” elements need to be differentiated from their model-based or simulation counterparts to avoid indefiniteness.
For purposes of examination the limitation will be interpreted as: 
“8) optimize an actual deflector rotation angle of an actual wind speed to equally distribute actual material particles, whereby a swinging hull are achieved.”

With respect to claims 2-10, the claims are rejected under 35 U.S.C. 112(b) for incorporating by reference the rejected language of claim 1.

With respect to claim 2, claim 2 recites the limitation "the seafood material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation will be interpreted as “a seafood material of the seafood materials”.

Claim 2 contains the trademark/trade name “EDEM” in claim 2 line 4. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular software modules to perform certain tasks and, accordingly, the identification/description is indefinite.

In claim 2 line 5, although “the model” has been introduced, because “model” is used in the context of various different models throughout the claim (see the 112(b) rejection for claim 1 line 42 above), shortening the term to simply “model” is indefinite.
For purposes of examination, the limitation will be interpreted as “the material particle model” referencing the model in claim 1 line 29.


With respect to claim 3, claim 3 recites the limitation "the seafood material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation will be interpreted as “a seafood material of the seafood materials”.

Claim 3 contains the trademark/trade name “EDEM” in claim 3 line 4. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular software modules to perform certain tasks and, accordingly, the identification/description is indefinite.

In claim 3 line 5, although “the model” has been introduced, because “model” is used in the context of various different models throughout the claim (see the 112(b) rejection for claim 1 line 42 above), shortening the term to simply “model” is indefinite.
For purposes of examination, the limitation will be interpreted as “the material particle model” referencing the model in claim 1 line 29.

With respect to claim 4, claim 4 recites the limitation "the seafood material" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, this limitation will be interpreted as “a seafood material of the seafood materials”.

Claim 4 contains the trademark/trade name “EDEM” in claim 4 line 4. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe particular software modules to perform certain tasks and, accordingly, the identification/description is indefinite.

In claim 4 line 5, although “the model” has been introduced, because “model” is used in the context of various different models throughout the claim (see the 112(b) rejection for claim 1 line 42 above), shortening the term to simply “model” is indefinite.
For purposes of examination, the limitation will be interpreted as “the material particle model” referencing the model in claim 1 line 29.

With respect to claim 5, in claim 5 line 4, although “the model” has been introduced, because “model” is used in the context of various different models throughout the claim (see the 112(b) rejection for claim 1 line 42 above), shortening the term to simply “model” is indefinite.
For purposes of examination, the limitation will be interpreted as “the system model” referencing the model in claim 1 lines 4-5.

	In claim 5 line 11, “the hull” is incorrectly referencing “a hull” of the system model of claim 1 line 8, which is the simulated hull not the actual hull. To correctly reference the actual hull introduced at claim 1 lined 54-55, the same language must be used.
	For purposes of examination, the limitation will be interpreted as “the swinging hull”.

In claim 6 lines 7-8, claim 6 contains the limitation “wherein an automatic response between the rotation angle of the deflector, the speed of the fan and the sway amplitude of the hall”. The term “the rotation angle” is incorrectly referencing “the rotation angle” of the system model of claim 1 line 5. Similarly, “the speed of the fan” is incorrectly referencing “wind speed of a fan” of claim 1 line 5. Finally, “the hull” is incorrectly referencing “a hull” of the system model of claim 1 line 8, which is the simulated hull not the actual hull. To correctly reference the actual processing process, the terms reflecting the actual processing process must be used. For example, if the interpretation of claim 1 lines 53-55 is used, these terms would have to be “the actual rotation angle”, “the actual wind speed”, and “the swinging hull” respectively.
For purposes of examination, the limitation will be interpreted as “wherein an automatic response between the actual rotation angle of the deflector, the actual wind speed swinging hall”.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 for being directed to software per se. See MPEP 2106.03. Under step 1, of the Alice/Mayo test, the claims appear to be directed to an apparatus because the preamble claims a “system”, see claim 1 lines 1-3. However, the body of the claim only claims how software is configured to perform the claim limitations. There are no structural elements in this system claim, and it may therefore be construed as software per se under a broadest reasonable interpretation.
To overcome this rejection, Examiner suggests including structural elements described in the Specification at the beginning of the claim. For example,

1. 	A location correction system for processing seafood transportation vessel displaced by stormy waves, comprising:
	a programmable logic controller connected with a ship tilt angle sensor, a fan speed sensor, and a rotation angle sensor of a deflector; the programmable logic controller configured to:
(place rest of the claim here)…

Such a limitation would be supported by at least: 
The automatic response between deflector rotation angle, wind speed and hull sway can be realized through the PLC control systems. The programmable controller of the control system is connected with the frequency converter, the ship tilt angle sensor, the rotation angle sensor of deflector and the fan speed sensor.
(Specification [page 11 paragraph 6 line 9]-[page 12 paragraph 1 line 3]).



Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the claim objections, the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and the 35 U.S.C. 101 rejection set forth in this action.
The closest prior art includes U.S. 20160355546 A1 (Ghorbani) in view of “Numerical simulation of moisture-heat coupling in belt dryer and structure optimization” (Hang) in further view of “Improving the airflow distribution in a multi-belt conveyor dryer for spice plants by modifications based on computational fluid dynamics” (Bohner) in still further view of “Computational fluid dynamic analysis of airflow in belt dryer: effects of conveyor position on airflow distribution” (Zhang) in even further view of “Discrete particle simulation of food grain drying in a fluidised bed” (Azmir).
Ghorbani teaches A location correction system for processing seafood transportation vessel displaced by stormy waves, the system configured to: whereby the uniform and fast drying of the seafood materials in the swing hull are achieved (system and methods for recovery of protein and omega-3 oils from piscine and marine animal tissue, [0015] lines 3-4; system of modules configured for installation within a marine vessel, [0021] lines 1-6; and include lateral dampening attachments to minimize lateral movement caused due to ocean waves [0021] lines 11-15; system automated with a PLC to meet final desired product characteristics, [0035] lines 1-8; one of the modules may include a forced air dryer unit, [0101] lines 1-6; where the recipe includes drying to moisture content of 10% wt or less, [0101] lines 12-13; in order to achieve the drying moisture content the PLC has the ability to quickly scan inputs and control outputs based upon the condition of the inputs, [0173] lines 5-6).
Ghorbani does not teach  1) define and calculate boundary parameters of a system model, wherein ranges of wind speed of a fan  and rotation angle of a deflector are defined, the deflector rotation angle is defined as the angle between a deflector and a conveyor belt, a minimum rotation angle of a guide plate is 0° when the vessel is running smoothly, wherein when the hull of the vessel reaches a maximum sway angle, the deflector achieves a maximum rotation angle THETA_1 ( -PI/4<THETA<0) or THETA_r (0<THETA<PI/4), wherein a lowest wind speed is F_s when the hull is stable, and a maximum wind speed F_1 or F_r is applied when the hull reaches a maximum left or right inclination angle, respectively; 2) design a 3D model of a uniform drying system and conduct a mesh division, wherein the 3D model of uniform drying system is designed by AutoCAD software, a mesh division is conducted by using mesh module of Ansys Workbench, wherein a tetrahedral mesh with the size of 3 to 8mm is set; dynamically simulate an airflow field, wherein a mesh file generated by the Mesh model is imported in a computational fluid dynamics (CFD), a standard k-ε model is selected as a turbulence model which is defined by turbulent viscosity and the hydraulic diameter, the airflow field is analyzed via the COUPLED method, and a second-order upwind style is employed as discrete format; wherein the airflow field dynamics models are shown as the follows: 

    PNG
    media_image1.png
    41
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    266
    media_image3.png
    Greyscale

wherein μ ⃗_j, μ ⃗_i means velocity component at x, y axis, respectively, CD is the drag force coefficient of particle group, ρ is air density, μ represent fluid shear viscosity, ν is kinematic viscosity; μT is turbulent velocity, Gk is turbulent energy, αg is the volume fraction of gas, viscosity coefficient Cμ = 0.09, other constants, C1 = 1.44, C2 = 1.92, σk=1.0, σε=1.3; establish a material particle model by using a discrete element model software EDEM, optimize simulation parameters, wherein a corresponding simulation time step is determined by calculating a motion severity of particles to ensure the stability of iterative calculation of the system, wherein a fixed time step is set between 20% and 40% of the Rayleigh time step; simulation a movement of materials by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method; wherein a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model, which is further used to simulate the movement of the materials under the different deflector angles and wind speeds, to optimize the processing parameters; and verify accuracy and practicality of model, wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized by comparing a distribution of the material particles in a hull model imposed by inclination of the hull model of 0° to 10°, and meanwhile, the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2), and the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model;

    PNG
    media_image4.png
    38
    303
    media_image4.png
    Greyscale

wherein m is the weight of the material, ω is the hull swing angle, f is the friction force on the material, ρ is the fluid density (kg/m^3), f is the wind speed, namely the wind speed, m/s, θ is the rotation angle of the deflector optimize the rotation angle of the deflector and the wind speed to equally distribute the material particles.
However, Hang teaches 1) define and calculate boundary parameters of a system model, wherein ranges of wind speed of a fan (select velocity inlet boundary condition and pressure outlet boundary condition, [page 295 col 2 paragraph 1 lines 1-2]; table 1 shows air velocity ranges from 1.25 to 1.75 m/s, [page 294]) and rotation angle of a deflector are defined (comparison made between no deflector, common deflector and wing deflector, [Abstract] lines 6-7), 2) design a 3D model of a uniform drying system and conduct a mesh division, Mesh division, [page 295 col 2 paragraph 2 line 1]-[page 295 col 2 paragraph 3 line 14]) wherein the 3D model of uniform drying system is designed by AutoCAD software (Fluent,  [page 295 col 2 paragraph 2 line 2]); dynamically simulate an airflow field (Numerical simulation of flow field under different conditions, [page 292 col 2 paragraph 2 line 4]-[page 293 col 1 paragraph 1 line 3]), wherein a mesh file generated by the Mesh module is imported in a computational fluid dynamics (CFD) (CFD analysis, [page 293 col 1 paragraph 1 line 4]).
Neither Ghorbani nor Hang teach the deflector rotation angle is defined as the angle between a deflector and a conveyor belt, a minimum rotation angle of a guide plate is 0° when the vessel is running smoothly, wherein when the hull of the vessel reaches a maximum sway angle, the deflector achieves a maximum rotation angle THETA_1 ( -PI/4<THETA<0) or THETA_r (0<THETA<PI/4), wherein a lowest wind speed is F_s when the hull is stable, and a maximum wind speed F_1 or F_r is applied when the hull reaches a maximum left or right inclination angle, respectively; a mesh division is conducted by using mesh module of Ansys Workbench, wherein a tetrahedral mesh with the size of 3 to 8mm is set; a standard k-ε model is selected as a turbulence model which is defined by turbulent viscosity and the hydraulic diameter, the airflow field is analyzed via the COUPLED method, and a second-order upwind style is employed as discrete format; wherein the airflow field dynamics models are shown as the follows: 

    PNG
    media_image1.png
    41
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    266
    media_image3.png
    Greyscale

wherein μ ⃗_j, μ ⃗_i means velocity component at x, y axis, respectively, CD is the drag force coefficient of particle group, ρ is air density, μ represent fluid shear viscosity, ν is kinematic viscosity; μT is turbulent velocity, Gk is turbulent energy, αg is the volume fraction of gas, viscosity coefficient Cμ = 0.09, other constants, C1 = 1.44, C2 = 1.92, σk=1.0, σε=1.3; establish a material particle model by using a discrete element model software EDEM, optimize simulation parameters, wherein a corresponding simulation time step is determined by calculating a motion severity of particles to ensure the stability of iterative calculation of the system, wherein a fixed time step is set between 20% and 40% of the Rayleigh time step; simulation a movement of materials by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method; wherein a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model, which is further used to simulate the movement of the materials under the different deflector angles and wind speeds, to optimize the processing parameters; and verify accuracy and practicality of model, wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized by comparing a distribution of the material particles in a hull model imposed by inclination of the hull model of 0° to 10°, and meanwhile, the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2), and the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model;

    PNG
    media_image4.png
    38
    303
    media_image4.png
    Greyscale

wherein m is the weight of the material, ω is the hull swing angle, f is the friction force on the material, ρ is the fluid density (kg/m^3), f is the wind speed, namely the wind speed, m/s, θ is the rotation angle of the deflector optimize the rotation angle of the deflector and the wind speed to equally distribute the material particles.
However, Bohner teaches the deflector rotation angle is defined as the angle between a deflector and a conveyor belt (setting the flap inside the air supply ducts at different angles including 0°, 15°, 30°, and 45° downwards from the horizontal, [page 341 col 2 paragraph 4 lines 1-5; see also table 3 and discussion regarding results, [page 342 col 2]-[page 343 col 1]), a minimum rotation angle of a guide plate is 0° when the vessel is running smoothly (as seen in FIG. 1, conveyor belt is horizontal, and flap is at 0° horizontal with conveyor belt in natural state, [page 340 col 1 paragraph 3 lines 13-16]),
Ghorbani, Hang, and Bohner do not teach wherein when the hull of the vessel reaches a maximum sway angle, the deflector achieves a maximum rotation angle THETA_1 ( -PI/4<THETA<0) or THETA_r (0<THETA<PI/4), wherein a lowest wind speed is F_s when the hull is stable, and a maximum wind speed F_1 or F_r is applied when the hull reaches a maximum left or right inclination angle, respectively; a mesh division is conducted by using mesh module of Ansys Workbench, wherein a tetrahedral mesh with the size of 3 to 8mm is set; a standard k-ε model is selected as a turbulence model which is defined by turbulent viscosity and the hydraulic diameter, the airflow field is analyzed via the COUPLED method, and a second-order upwind style is employed as discrete format; wherein the airflow field dynamics models are shown as the follows: 

    PNG
    media_image1.png
    41
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    266
    media_image3.png
    Greyscale

wherein μ ⃗_j, μ ⃗_i means velocity component at x, y axis, respectively, CD is the drag force coefficient of particle group, ρ is air density, μ represent fluid shear viscosity, ν is kinematic viscosity; μT is turbulent velocity, Gk is turbulent energy, αg is the volume fraction of gas, viscosity coefficient Cμ = 0.09, other constants, C1 = 1.44, C2 = 1.92, σk=1.0, σε=1.3; establish a material particle model by using a discrete element model software EDEM, optimize simulation parameters, wherein a corresponding simulation time step is determined by calculating a motion severity of particles to ensure the stability of iterative calculation of the system, wherein a fixed time step is set between 20% and 40% of the Rayleigh time step; simulation a movement of materials by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method; wherein a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model, which is further used to simulate the movement of the materials under the different deflector angles and wind speeds, to optimize the processing parameters; and verify accuracy and practicality of model, wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized by comparing a distribution of the material particles in a hull model imposed by inclination of the hull model of 0° to 10°, and meanwhile, the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2), and the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model;

    PNG
    media_image4.png
    38
    303
    media_image4.png
    Greyscale

wherein m is the weight of the material, ω is the hull swing angle, f is the friction force on the material, ρ is the fluid density (kg/m^3), f is the wind speed, namely the wind speed, m/s, θ  is the rotation angle of the deflector optimize the rotation angle of the deflector and the wind speed to equally distribute the material particles.
However, Zhang teaches a standard k-ε model is selected as a turbulence model which is defined by turbulent viscosity and the hydraulic diameter (Section 2.3 Turbulent Model is the standard k-ε model, [page 1369 paragraph 2]).
Ghorbani, Hang, Bohner, and Zhang do not teach wherein when the hull of the vessel reaches a maximum sway angle, the deflector achieves a maximum rotation angle THETA_1 ( -PI/4<THETA<0) or THETA_r (0<THETA<PI/4), wherein a lowest wind speed is F_s when the hull is stable, and a maximum wind speed F_1 or F_r is applied when the hull reaches a maximum left or right inclination angle, respectively; a mesh division is conducted by using mesh module of Ansys Workbench, wherein a tetrahedral mesh with the size of 3 to 8mm is set; the airflow field is analyzed via the COUPLED method, and a second-order upwind style is employed as discrete format; wherein the airflow field dynamics models are shown as the follows: 

    PNG
    media_image1.png
    41
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    266
    media_image3.png
    Greyscale

wherein μ ⃗_j, μ ⃗_i means velocity component at x, y axis, respectively, CD is the drag force coefficient of particle group, ρ is air density, μ represent fluid shear viscosity, ν is kinematic viscosity; μT is turbulent velocity, Gk is turbulent energy, αg is the volume fraction of gas, viscosity coefficient Cμ = 0.09, other constants, C1 = 1.44, C2 = 1.92, σk=1.0, σε=1.3; establish a material particle model by using a discrete element model software EDEM, optimize simulation parameters, wherein a corresponding simulation time step is determined by calculating a motion severity of particles to ensure the stability of iterative calculation of the system, wherein a fixed time step is set between 20% and 40% of the Rayleigh time step; simulation a movement of materials by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method; wherein a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model, which is further used to simulate the movement of the materials under the different deflector angles and wind speeds, to optimize the processing parameters; and verify accuracy and practicality of model, wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized by comparing a distribution of the material particles in a hull model imposed by inclination of the hull model of 0° to 10°, and meanwhile, the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2), and the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model;

    PNG
    media_image4.png
    38
    303
    media_image4.png
    Greyscale

wherein m is the weight of the material, ω is the hull swing angle, f is the friction force on the material, ρ is the fluid density (kg/m^3), f is the wind speed, namely the wind speed, m/s, θ  is the rotation angle of the deflector optimize the rotation angle of the deflector and the wind speed to equally distribute the material particles.
However, Azmir teaches the airflow field is analyzed via the COUPLED method, and simulation a movement of materials by a coupled CFD-DEM (computational fluid dynamics and discrete element method) method (FIG. 1 shows a coupled CFD-DEM model, [page 240]; similar application of modeling the drying of food grains, [Abstract] line 1). 
Ghorbani, Hang, Bohner, Zhang, and Azmir do not teach wherein when the hull of the vessel reaches a maximum sway angle, the deflector achieves a maximum rotation angle THETA_1 ( -PI/4<THETA<0) or THETA_r (0<THETA<PI/4), wherein a lowest wind speed is F_s when the hull is stable, and a maximum wind speed F_1 or F_r is applied when the hull reaches a maximum left or right inclination angle, respectively; a mesh division is conducted by using mesh module of Ansys Workbench, wherein a tetrahedral mesh with the size of 3 to 8mm is set; and a second-order upwind style is employed as discrete format; wherein the airflow field dynamics models are shown as the follows: 

    PNG
    media_image1.png
    41
    402
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    41
    421
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    42
    266
    media_image3.png
    Greyscale

wherein μ ⃗_j, μ ⃗_i means velocity component at x, y axis, respectively, CD is the drag force coefficient of particle group, ρ is air density, μ represent fluid shear viscosity, ν is kinematic viscosity; μT is turbulent velocity, Gk is turbulent energy, αg is the volume fraction of gas, viscosity coefficient Cμ = 0.09, other constants, C1 = 1.44, C2 = 1.92, σk=1.0, σε=1.3; establish a material particle model by using a discrete element model software EDEM, optimize simulation parameters, wherein a corresponding simulation time step is determined by calculating a motion severity of particles to ensure the stability of iterative calculation of the system, wherein a fixed time step is set between 20% and 40% of the Rayleigh time step; wherein a Hertz-Mindlin non-slip model is used as a contact model of a discrete unit, the computational fluid dynamics and the discrete unit are coupled by a Lagrangian model, which is further used to simulate the movement of the materials under the different deflector angles and wind speeds, to optimize the processing parameters; and verify accuracy and practicality of model, wherein the rotation angle of the deflector and wind speed against materials accumulation are optimized by comparing a distribution of the material particles in a hull model imposed by inclination of the hull model of 0° to 10°, and meanwhile, the mathematical equation between rotation angle (θ) of the deflector, the wind speed (F) and the hull swing angle (ω) is also established in Formula (2), and the actual distribution of the material under the optimized conditions is conducted to verify the accuracy of the model;

    PNG
    media_image4.png
    38
    303
    media_image4.png
    Greyscale

wherein m is the weight of the material, ω is the hull swing angle, f is the friction force on the material, ρ is the fluid density (kg/m^3), f is the wind speed, namely the wind speed, m/s, θ  is the rotation angle of the deflector optimize the rotation angle of the deflector and the wind speed to equally distribute the material particles.
Therefore, claim 1 is novel and non-obvious in light of the prior art. Though not specifically mapped, there are further references cited in the pertinent art section that provide details regarding the k-ε turbulence model and the CFD-DEM coupling. Further mapping would be cumulative. The above limitations in combination with the remaining elements and features of the claimed invention would be allowable if amended to overcome the claim objections, 35 U.S.C. 112 rejections, and 35 U.S.C. 101 rejections. Similarly, if amended to overcome any claim objections, 35 U.S.C. 112 rejections, and 35 U.S.C. 101 rejections, the dependent claims would be allowable for at least their dependence on the independent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 “Optimization of feed thickness on distribution of airflow velocity in belt dryer using computational fluid dynamics” (Zhang) – Section 2.2.2 The governing equations-turbulent model is the standard k-ε model, claimed in instant claim 1 line 18, [page 1597 paragraph 1].
 “CFD-DEM simulation of food grain drying process in a fluidised bed” (Azmir) – Table 2.4 provides a comprehensive survey  of research papers modeling food drying through CFD, DEM, or both, [pages 65-70]; section 3.2.4 describes coupling CFD and DEM for the authors simulation of drying corn, [page 92-93].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148